First, I should like to
offer you, Sir, my personal congratulations on your election
as President of the General Assembly at its forty-ninth
session, and also those of the European Union, on whose
behalf I am addressing the Assembly today. We wish you
luck and success in your high office.
We thank Ambassador Insanally for the wise
leadership with which he guided the forty-eighth session
of the General Assembly to a successful conclusion.
I am addressing the Assembly on behalf of a Europe
that has become more closely integrated as a result of the
Maastricht Treaty, a Europe which in a few weeks’ time
will admit four new members, and which intends to
broaden its cooperation based on partnership with the
world’s other regions as well. I am speaking for a
Europe that is committed to world peace and development
and whose political actions are determined by its belief in
individual freedom, democracy and the rule of law, a
Europe which sees in the realization of justice a crucial
precondition for avoiding war and the use of force and
which is prepared to play its part in promoting the
economic development of all regions, the struggle against
hunger, and measures to protect the Earth’s natural
sources of life. But I am speaking above all on behalf of
a Europe that wishes to place the United Nations in a
better position to meet its foremost obligation as
guarantor of peace and security in the world.
Next year’s fiftieth anniversary of the United
Nations coincides with that marking the end of the
Second World War. The founding of the United Nations
was the response to that catastrophe, which had its origins
in Europe. Today we can look back on impressive
achievements by the United Nations. The 51 members in
1945 have grown into a membership of 184. The United
Nations has thus developed into a truly universal
Organization.
By recently concluding the negotiations on the Law
of the Sea Convention, the United Nations has made
outstanding progress in promoting the reconciliation of
interests and the peaceful settlement of disputes around
the world. The choice of Hamburg as seat of the
International Tribunal for the Law of the Sea is a token
of confidence in Germany and an obligation for my
country.
The achievements of the United Nations are
considerable, yet it is often the object of unfair criticism.
The United Nations can be only as good as its Members
allow it to be. It needs their active support. Many of its
personnel, both soldiers and civilians, have done their
utmost to help alleviate distress and save lives. No small
number of them have lost their own lives in the process.
We pay tribute to them and honour their memory.
15


Many of us believed that the ending of the cold war
would usher in an era of peace. Today we know,
unfortunately, that that hope was premature. Day in and
day out, hundreds of people are falling victim to hostilities
and thousands more are dying of starvation or disease.
What has happened and is still happening in Bosnia,
Somalia and Rwanda is appalling.
The European Union sees a response to these global
challenges in a strengthening of the United Nations and of
the multilateral system for the safeguarding of peace world
wide, in more intensive preventive diplomacy and conflict
prevention within the United Nations and regional
institutions, in respect for human rights in the world and for
the rule of law, and in closer development cooperation in
and among the regions.
We Europeans therefore welcome the report of the
Secretary-General on an Agenda for Development. An
Agenda for Development must soon find its place alongside
the Agenda for Peace. With his report, Mr. Boutros-Ghali
has again pointed the way for our Organization’s future
development and work. I wish to convey to him the
appreciation of the European Union. We pledge a
constructive contribution to the debate on this document.
Following the disaster of the Second World War,
Europe had the opportunity for political renewal and it took
that opportunity. We Europeans derive courage and
strength from that renewal. No other region in the world
has such a dense network of regional, intergovernmental
and supranational institutions, and no region in the world
has such close relations with other nations and their
organizations. In the field of security, therefore, it is our
aim to create a network of mutually supporting institutions
which will include, together with the European Union (EU),
the Western European Union (WEU), the North Atlantic
Treaty Organization (NATO) and the Conference on
Security and Cooperation in Europe (CSCE). All must
work closely with the United Nations. NATO and the
WEU are already helping the United Nations to carry out
its difficult mission in the former Yugoslavia.
Because our interests are interwoven as they have
always been, we will not allow ourselves to be discouraged
by set-backs and will therefore do our utmost to bring
about a peaceful settlement in the former Yugoslavia. The
United Nations Protection Force (UNPROFOR) has our
unreserved support. The terrible war of destruction in
Bosnia and Herzegovina must be brought to an end.
Federation is, we believe, a first and indispensable step
towards a peace settlement. Winter will be here soon and
the people will once again have cold and hunger to
contend with. But the precondition for lasting progress
and for peace is the will for reconciliation among all
ethnic groups. The European Union is trying to help, and
we shall continue to do so. For that reason we have
established an administrative office in Mostar, which
began its work in July under the courageous leadership of
Hans Koschnick.
The entire international community must constantly
make it unmistakably clear to the Bosnian Serbs that in
rejecting the peace plan they cannot reckon with tacit
approval. There must be no toleration of a policy of war
and expulsion. We seek a solution for the Croatian
territories under UNPROFOR protection which will be
acceptable to both sides. The territorial integrity of
Croatia must be respected. Autonomy arrangements will
have to be found for the Krajina Serbs. We Europeans
believe that an extension of the mandate of UNPROFOR
is absolutely essential for this purpose.
The United Nations envisages a world in which it is
not the law of the strongest but rather international law
that prevails. We Europeans share that vision. We are
even more convinced by what has happened in the former
Yugoslavia that a relapse into divisive nationalism must
be prevented.
We, the Members of the United Nations, must
summon the strength to make a great joint effort to
provide the United Nations and its Secretary-General with
the means to meet their global responsibility. The United
Nations must become what its founding fathers aspired to
in their noble vision nearly 50 years ago: mankind’s
principal guardian of the peace.
But we, the Members of the United Nations, must
above all be prepared to stand up for the cause of peace.
The members of the European Union have played, and
are continuing to play, a major role in helping maintain
or restore peace in many of the world’s trouble spots on
behalf of the United Nations. We Europeans are guided
by the following basic principles.
First, for its peace-keeping measures the United
Nations should be able to rely on the broadest possible
support and involvement of its Members. Such
operations ought to foster peace and unity among them
but not divide the community of nations.
16


Secondly, we Europeans will always be in favour of
giving priority to non-military means of safeguarding peace
wherever possible. But aggressors must also realize that
the United Nations is capable of military intervention where
other means of achieving the aims of the Charter have
failed, and that it has the will to take such action.
Thirdly, the use of military force cannot be an end in
itself. Successful peace-keeping presupposes an
unequivocal mandate based on international law, a
convincing political plan for settling the conflict, and the
equitable participation of the Member States.
Fourthly, we Europeans welcome the idea of stand-by
arrangements developed by Secretary-General
Boutros-Ghali. It can effectively help reduce the length of
time between the decision to mount a peace-keeping
operation and its actual implementation. Many members of
the European Union, including Germany, are willing to
contribute to stand-by arrangements.
Fifthly, in many countries military training is geared
solely to the traditional duties of the army. The specific
tasks of peace-keeping require a completely different kind
of training. The national preparation of Blue Helmets
needs to be coordinated to a greater degree by the United
Nations. What is needed for this are common training
guidelines and the training capacity of the United Nations.
Joint training and exercises are, at the same time, important
steps in confidence-building.
Speaking as the Foreign Minister of Germany, I would
add that last year I stated in the Assembly that my country
was willing to shoulder more responsibilities with regard to
United Nations peace-keeping operations. Today I can
confirm that Germany will be able to join fully in
peace-keeping operations of the United Nations, the
German Federal Constitutional Court having cleared the
way a few months ago.
The European Union looks for the revitalization of the
United Nations and its various organizations. In the course
of the forty-eighth session of the General Assembly a
working group considered all aspects of the question of
increasing the membership of the Security Council and
other matters related to the Security Council. The working
group had a substantive and constructive discussion. Its
report states that
"... while there was convergence of views that the
membership of the Security Council should be
enlarged, there was also agreement that the scope and
nature of such enlargement require further
discussion." (A/48/47, para. 8)
Security Council reform is an important issue which
requires a productive outcome. These days, the most
important decisions on security and peace are made in the
Security Council. We therefore look forward to a report
on enlargement of the Security Council membership and
related issues from the open-ended working group, and to
productive results.
Transparency in the Council’s decision-making
processes is important, particularly in peace-keeping,
where the interests of contributor nations are involved.
Indeed, the cost of establishing and consolidating peace
is enormous. The explosion of the peace-keeping budget
has almost brought the United Nations to a standstill. In
order to overcome the financial crisis, three tasks must be
accomplished.
The United Nations urgently requires more efficient
management and better organization. The creation of the
Office of Internal Oversight Services by the General
Assembly at its forty-eighth session was an important step
towards this objective, and the fact that a German has
been appointed as the first head of that Office is a mark
of confidence in my country. Members’ contributions
must be brought more into line with their actual capacity
to pay. The aim of comprehensive financial reform must
be to establish a scale that is transparent and reliable,
reflects Members’ financial situations, is automatically
adapted to changed national circumstances, and gives
consideration to the needs of countries with low per
capita incomes. But it is crucial that all Members be
willing to meet their membership obligations. We cannot
have a situation in which the United Nations has
difficulty carrying out its responsibilities because
individual Members feel exempted from their duties.
It is always better to prevent a fire than to have to
put it out. The European experience is that conflicts must
be prevented -but this is not a purely European
experience. We bank on the power of preventive
diplomacy, confidence-building and the early detection of
conflicts. The United Nations must further enlarge and
strengthen its instruments of preventive diplomacy. This
includes helping countries along the road to democracy
and observing elections. The establishment of and respect
for human and minority rights, as well as measures to
bring about economic and social stability, are other basic
elements of prevention.
17


The Declaration and Programme of Action of the
World Conference on Human Rights held in Vienna calls
for more active implementation. Our priority must be to
support the High Commissioner for Human Rights. In
addition, we must substantially increase the resources
available in the United Nations for human rights activities.
It is, I believe, inadequate for the United Nations to provide
only 1 per cent of its funds for this task.
Work on the establishment of an international criminal
court must proceed apace. Human rights and the protection
of minorities are indivisibly linked. Ethnic or cultural
arrogance and the curtailing of minority rights are one
cause of the ever-swelling refugee flows in our world
today. That is why minorities need the protection of the
United Nations. We Europeans are striving to implement
this objective. In Europe, the Pact on Stability is designed
to promote political stability and the protection of
minorities.
We do not want to close our eyes to our own
shortcomings. There must be no room for racism and
xenophobia in Europe. That is why we have made it our
goal to develop a Union-wide strategy against racism and
xenophobia in the course of the coming year. We need
more efficient management of humanitarian relief actions.
The need for resources and measures to alleviate emergency
situations through disaster relief operations is likely to
increase rather than decrease.
We expect the United Nations Disaster Relief
Coordinator to ensure more effective coordination of
measures within the United Nations system. He must be
able to intervene before it is too late for the people
affected. I should like to stress that point. Work on the
drafting of a convention for the protection of the work of
humanitarian organizations must be brought to a speedy
conclusion.
One task of preventive policy as we understand it is to
combat terrorism. There is no justification for terrorism.
Drugs and organized crime are an ever-increasing danger
not only to our young people, but also to the social and
political stability of whole societies. To combat these
dangers we need international alliances, and we need them
urgently. The European Union offers comprehensive
cooperation and the experience it has gained in this field.
Disarmament policy, too, is preventive policy. Over
the past few years, major successes have been attained in
this field. These must now be made irreversible. The
START Treaties must be implemented quickly. In Europe,
the Treaty on Conventional Armed Forces has proved to
be a milestone.
Uncleared mines are amongst the worst legacies of
war and civil war. We Europeans are in favour of the
establishment of a United Nations fund for mine-clearing
and of more stringent provisions under international law
to protect civilian populations.
The increasing proliferation of weapons of mass
destruction, the continuing operation of unsafe nuclear
plants and the smuggling of plutonium and other nuclear
materials are among the new global dangers of our age.
We must counter them at the national and global levels.
We Europeans urgently appeal to North Korea to fulfil its
international obligations. We in the European Union are
committed to the indefinite, unconditional extension of the
Treaty on the Non-Proliferation of Nuclear Weapons. In
Geneva, we want to arrive at a universal and universally
verifiable comprehensive nuclear-test-ban treaty. I
believe that it is also high time that consensus was
reached there on negotiations to bring about a ban on the
manufacture of weapons-grade fissile material.
The European Union, together with its partners, is
providing considerable funds for improving the safety of
nuclear plants in the neighbouring countries to our east.
What happened at Chernobyl must never, ever be
repeated. That would indeed be terrible.
I appeal to all signatory States to ensure speedy
ratification and implementation of the chemical weapons
Convention at the national level in order for it quickly to
become fully effective.
The dangers I have just mentioned affect us all. As
those dangers have a global dimension, action by the
United Nations, too, is called for. At its summit meeting
on 31 January 1992, the Security Council rightly stated
that the proliferation of all weapons of mass destruction
constitutes a threat to international peace and security.
The United Nations, the Security Council and all of us
must resolutely shoulder our responsibility to overcome
these new threats.
A fair balancing of interests through the ever-closer
regional integration of States and ever-increasing
cooperation between regions of our planet in the spirit of
Article 1 of the Charter of the United Nations are the
necessary response to the huge economic, ecological and
social challenges and the manifold ethnic conflicts we are
facing today - unfortunately, I might add. No one region
18


alone can master the global tasks confronting us. Nor can
the United Nations accomplish everything itself. The
burden on the United Nations can be substantially reduced
with the help of regional associations and cooperation. We
should strive to achieve that objective.
For Europe, the post-war era has finally reached an
end. A few weeks ago, the last Russian soldiers left
Germany. Russian troops have also withdrawn from the
Baltic States and other Eastern European countries. Now
the aim must be to prevent new divides from emerging in
Europe. The European Union will become not a "Fortress
Europe" but a Europe based on partnership and solidarity.
The European Union is supporting the countries of
Central and Eastern Europe on their way to democracy and
the establishment of market economies. The peoples in the
reformist States fought for their freedom. We encouraged
them in their struggle and we will not now abandon them.
We will gradually smooth their path towards the
Euro-Atlantic institutions. It is important to mention that
there will be no pan-European order of peace without or
against Russia. The European Union has concluded
partnership and cooperation agreements with Russia and
Ukraine. The North Atlantic Alliance’s "Partnership for
Peace" enhances Europe’s security.
The CSCE, as a new instrument of conflict-prevention,
confidence-building and conflict resolution, can set an
example for other regions of the world. And it can, as a
regional arrangement under Chapter VIII of the Charter,
relieve the United Nations as the guardian of peace. At the
CSCE Summit in December the European Union will urge,
on the basis of a German-Dutch initiative, that the CSCE be
given priority in conflict settlement and prevention within
its area and that it be equipped accordingly.
The European Union wants to further extend and
tighten its network of regional cooperation. Transatlantic
relations with the United States and Canada remain the
cornerstone of European policy. The Summit meeting
between the European Union and the United States in
Berlin in July this year confirmed our resolve to further
strengthen transatlantic relations.
We are seeking closer relations with the countries of
Asia. In Germany a few days ago we discussed with the
Association of South-East Asian Nations (ASEAN) the
possibilities for even more intensive political and economic
cooperation. We are following with interest ASEAN’s
initiative to launch a policy dialogue on security in
South-East and East Asia, and I wish to emphasize the
European Union’s interest in and willingness to cooperate
more closely with the Asia-Pacific Economic Cooperation
Council (APEC).
The European Council meeting in Corfu reaffirmed
that it attaches great importance to relations with the
countries of Latin America and with their regional
associations. The institutionalized dialogue with the Rio
Group has become for us an important element for the
consolidation of democracy and peace. We intend to
broaden the cooperation agreement with the States of the
Southern Cone Common Market (MERCOSUR).
Through its policy on the Mediterranean, the
European Union will have made available a total of
roughly $9.6 billion between 1975 and 1996. Europe
attaches great importance to security in the
Mediterranean.
From the outset the European Union actively
supported the Middle East peace process, playing a
leading role in international assistance for the
development of the Palestinian economy and society.
With the roughly $600 million earmarked for direct aid
from 1994 to 1998, the European Union is the
Palestinians’ largest international donor.
Cooperation in southern Africa has made great
strides. The course South Africa has embarked upon
under Nelson Mandela shows that it is possible for former
adversaries to be reconciled and to shape a common
future, given the necessary political will and wise
leadership. At the Berlin conference with the States of
the Southern African Development Community (SADC)
early this month the European Union initiated a new
phase of cooperation with southern Africa.
We in Europe want closer dialogue with the
Organization of African Unity (OAU) on conflict
prevention and security cooperation because we want
partnership with the countries of Africa and thereby a
greater United Nations peace-keeping capacity.
Agreement on an agenda for development is
becoming ever more urgent. One billion people in this
world are still living in absolute poverty. Global
expenditure on arms still amounts to as much as the
income of half of the five and a half billion people on our
planet.
Poverty, increasing demographic pressure and
irresponsible harming of the environment have made the
19


dangers to peace and stability greater, not smaller. The
Conference on Environment and Development in Rio and
the International Conference on Population and
Development, which ended in Cairo a few days ago,
confirmed that there are no simple answers to global
problems. The two conferences none the less sent out an
encouraging signal: there is growing recognition that we
must tackle such problems together, and this I believe is a
very important basis for the World Social Summit, which
will be held next year in Denmark.
In many countries women are still excluded from
active participation in public life. We expect the World
Conference on Women, to be held in Beijing next year, to
heighten awareness of this.
In the Maastricht Treaty we Europeans for the first
time made development policy an integral part of a treaty
system for Europe. We undertook to seek the sustainable
economic and social development of the South, to promote
its integration into the global economy and to combat
poverty.
Despite the huge budget difficulties facing its member
States, the European Union has increased its development
assistance from over $1 billion in 1988 to almost $3 billion
today. Funds for emergency disaster relief and food aid
were increased to $1 billion this year. Even more
important than such financial transfers, however, is the task
of integrating the countries of the South into the world
economy. Without doubt, the conclusion of the Uruguay
Round improved the chances of growth for all States
participating in world trade. The aim now must be for the
Treaty to enter into force on 1 January 1995, as planned,
and for the newly-established World Trade Organization to
commence work.
The treaty-based cooperation between the European
Union and the other regions of the world is designed to
further liberalize world trade. Every region should be able
to participate in the European market. That is why we
want to complete the forthcoming review of Lomé IV,
including the new finance protocol, on time, and we are
working to achieve that end.
Speaking here last year I suggested the development
of an early detection capacity for environmental disasters in
developing countries, and for the European Union I can
today say this: World-wide energy consumption is
increasing, although the use of fossil fuels is already
endangering climatic stability. In particular, we, the
industrialized countries, therefore need a more
environment-friendly and resource-friendly attitude on the
part of producers and consumers and increased recycling
of raw materials. Reducing carbon dioxide emissions
must be tackled as a matter of urgency.
The destruction of the forests continues mercilessly.
Soil erosion, loss of bio-diversity and impaired
regeneration are the consequences. This destruction must
be halted. We Europeans will seek better international
cooperation in the United Nations for the sustainable
utilization and protection of the forests. The United
Nations is the guardian not only of peace, but also of the
environment.
The historian Arnold Toynbee was right when he
concluded that people are entirely capable of learning
from disasters and finding responses to historic
challenges. Today we Europeans know that only
integration and cooperation lead to the desired goal, and
the international community’s response to the global
problems is and has to be to strengthen the United
Nations. Our central tasks for the future are: first, to
secure peace world-wide; secondly, to respect human
rights and the rule of law; and, thirdly, to create the
conditions for lasting stability through economic and
social development.
Our common goal is to create a better world for all.
But the determination with which we implement this goal
in practice is the precondition for success against which
we will be measured.
